DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/21 has been entered.
 
The Amendment filed 4/5/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claim 1 has been amended.
	No claims have been added or canceled.
Remarks drawn to rejections of Office Action mailed 1/6/21 include:
102(a)(1) rejection: which has been overcome by applicant’s amendments and has been withdrawn.


Election/Restrictions
	Applicants amendments have overcome the previous 102 rejection and removed that previously anticipated species from the scope of the instant claims. As such, the examiner has expanded the search from the originally elected species having the structure: 
    PNG
    media_image1.png
    229
    383
    media_image1.png
    Greyscale
to also include the species: 
    PNG
    media_image2.png
    179
    249
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    178
    262
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    180
    263
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    184
    285
    media_image5.png
    Greyscale
. This reads on the instant compounds wherein the instant variables are seen to be: A1 is O; X1 is H; X2 and X3 are OH; A2, A3, A4, and A5 are all N; R1 is H; R2 is amino; and Y is alkyl or alkaryl. Claims 1 and 32-35 read on the elected and additionally examined species and will be examined herein. Claims 2-16 and 20-31 are withdrawn as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (Tetrahedron, 2003, vol. 59, pp 1925-1932).
	Zheng et al. disclose the compounds X1, X2, X4 and X5 on page 1929 which anticipate the instant compounds wherein the instant variables are seen to be: A1 is O; X1 is H; X2 and X3 are OH; A2, A3, A4, and A5 are all N; R1 is H; R2 is amino; and Y is alkyl or alkaryl. 

    PNG
    media_image6.png
    507
    595
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623